Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 1, 1995 (People v Viruet, 215 AD2d 417), modifying a judgment of the Supreme Court, Suffolk County, rendered November 13, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *568effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Santucci and Joy, JJ., concur.